 

Exhibit 10.2

 

[v475144_ex10-2img1.jpg]

 

Facility Letter Ref. YBL/MUM/FL/222/2016-2017 August 18, 2017 Majesco Software &
Solutions India Private Limited 805 President House, Near Ambawadi Circle,
Ahmedabad 380 015 Dear Sir/Madam, Sub: Change in Rate of Interest We, YES Bank
Limited ("the Bank"), refer to following facility letters/loan agreements
executed by and between the Bank and M/s Majesco Software & Solutions India
Private Limited("the Borrower"): a) Facility Letter reference No.
YBL/MUM/FL/231/2015-16 dated June 30, 2015; b) Addendum Facility Letter
reference No. YBL/MUM/FL/0619/ 2016-17 dated September 27, 2016; c) Indeminity
for Export Credit dated: June 18, 2015; (Hereinafter collectively referred to as
"Documents"), whereby the Bank has granted following credit facilities to the
Borrower: - S.NO Facility Description Applicable Rate of Interest/ Commission
Security Financial Covenant / Special Terms & Conditions 1 Facility: Pre
Shipment in Foreign Currency (PCFC) [Existing Facility] Amount: INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced from INR 300 MM] Purpose: Working capital Tenor: Maximum of 3
months Nature: Redrawal permitted within availability period Availability
period: 12 months subject to annual review Interest: To be decided at the time
of disbursement. First Pari Pasu charge over the current assets of the borrower.
• Margin: 10% of Order amount • PCFC will be on running account basis • Counter
parties for PCFC: Majesco UK Ltd Majesco, USA Majesco Software and Solutions Inc
(MSSI) Majesco Canada Ltd (MCAN) Majesco Thailand Co. Ltd. Majesco Sdn Bhd
(Malaysia) • Transactions will be for group companies of MSSIPL • Any
incremental exposure/ disbursement beyond INR 100 MM to be backed by min 100%
Page 1 of 5 YES BANK Limited, YES BANK TOWER, IFC 2, 23rd Floor, SenapatiBapat
Marg, Elphinstone (W), Mumbai 400 013, India Tel: +91(22) 3366 9000 Fax: +
91(22) 2421 4500 Regd. & Corporate Office: Nehru Centre, 9th Floor, Discovery of
India, Dr. A.B. Road, Worli, Mumbai 400 018, India. Tel: +91(22) 6669 9000 Fax:
+91(22) 6669 9060 Website: www.yesbank.in Email: communications@yesbank.in CIN -
L65190MH2003PLC143249 

 

 

 

 

[v475144_ex10-2img2.jpg]

 

Additional Rate of Interest: 2% over and above applicable rate of interest
goodwill FDR with YBL in company or Majesco Limited. 1a Facility: Post Shipment
Credit in Foreign Currency (PSCFC) [Existing Facility] [Sublimit of facility 1
above] Amount INR 130,000,000/- (Indian Rupees One Hundred and Thirty Million
Only) [Existing Facility reduced from INR 300 MM] Purpose: Working capital
Tenor: Maximum of 3 months Nature: Redrawal permitted within availability period
Availability period: 12 months subject to annual review Additional Rate of
Interest: 2% over and above applicable rate of interest Interest: To be decided
at the time of disbursement. Same as facility 1 above LC and Non LC Backed
Orders • Discounting of Group/ associate entities permitted • Any incremental
exposure/ disbursement beyond INR 100 MM to be backed by min 100% goodwill FDR
with YBL in company or Majesco Limited Discounted debtors under PSCFC to be
deducted from Monthly SS. (Hereinafter collectively referred to as “the
Facility/ies") Notwithstanding anything in the Documents or any other
deed/documents/letters executed in pursuance thereof, the Borrower and the Bank
hereby agrees, undertakes and confirms that with effect from __________, rate of
the interest of the Facility/ies shall be governed by following provisions: The
Borrower shall be liable to pay to the Bank interest on the amounts due under
the Facility/ies at Applicable Rate of Interest prevailing on the date of first
drawdown and such rate shall be applicable to all drawdown(s) till next MCLR
Reset Date, and on MCLR Reset Dates, the Applicable Rate of Interest on all
outstanding Facility/ies shall be reset to the Applicable Rate of Interest
prevailing on such MCLR Reset Date. Page 2 of 5  

 

 

 

 

[v475144_ex10-2img3.jpg]

 

b. For any subsequent drawdown(s) after the MCLR Reset Date, the Borrower shall
be liable to pay to the Bank interest on the amount due under the Facility/ies
at the Applicable Rate of Interest prevailing on such MCLR Reset Date and such
rate shall be applicable to all drawdown(s) till subsequent MCLR Reset Date and
on such subsequent MCLR Reset Date, the Applicable Rate of Interest on all
outstanding Facility/ies shall be reset to the Applicable Rate of Interest
prevailing on such subsequent MCLR Reset Date. The interest shall be paid by the
Borrower on the last business day of each month/quarter. For the purpose of
above clause "MCLR Reset Date" shall mean:- A. In case of 1M MCLR - 1st day of
each calendar month; B. In case of 3M MCLR - 1st day of the month falling after
three calendar months (including the month in which drawdown has been made) from
the date of relevant drawdown and every 3 months thereafter; C. In case of 6M
MCLR - 1st day of the month falling after six calendar months (including the
month in which drawdown has been made) from the date of relevant drawdown and
every 6 months thereafter; and D. In case of 1Y MCLR - 1st day of the month
falling after twelve calendar months (including the month in which drawdown has
been made) from the date of relevant drawdown and every 12 months thereafter; c.
Notwithstanding anything contained hereinabove the Bank shall also be entitled
(but not obligated) to reset the Spread on the Interest Reset Date, MCLR and
MCLR Reset Date on first day of every subsequent month/quarter/half year/one
year or at such frequency as the Bank deems fit. d. The Bank shall also have the
right to reset the Spread and MCLR Reset Date consequent to any change in the
MCLR. Further, the Bank shall have the right to reset the MCLR, MCLR Reset Date
as well as the Spread upon occurrence of any of the following: a. RBI revising
the standard provisioning requirements for banking assets; or b. RBI enhancing
the risk weight age norms for banking assets; or c. RBI changing the norms for
classification of banking assets; or d. downward revision in the credit rating
of the Borrower and/or third party security provider by a Credit Rating Agency
and /or internal ratings; e. occurrence of an event of default or potential
event of default; or f. Bank's internal reviews and/or changes in externally
prevailing directives of regulatory authorities; or g. RBI changing the
methodology for computation of MCLR from time to time. e. Upon reset of the
Spread in accordance with sub clause (c) and (d) above, the Bank shall notify to
the Borrower of such reset and revised Applicable Rate of Interest and the
Borrower shall, from the reset date, pay to the Bank interest on the
Facility/ies at the revised Applicable Rate of Interest. f. If any interest
remains unpaid on the due date, then the unpaid interest shall be compounded
monthly. g. The interest rate/commission is subject to variation in consonance
with RBI directions, statutory and regulatory requirements, conditions of money
market, availability of loanable funds, internal policy of the Bank, etc. For
the purpose of above clauses, the following definitions shall apply: Page 3 of
5 

 

 

 

 

[v475144_ex10-2img4.jpg]

 

"Applicable Rate of Interest" shall mean Spread plus M/Y MCLR. (As per table
below) S. No Facility Description Applicable Rate of Interest 1 Facility: Pre
Shipment in Foreign Currency (PCFC) [Existing Facility] Amount: INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced from INR 300 MM] To be decided at the time of disbursement la
Facility: Post Shipment Credit in Foreign Currency (PSCFC) [Existing Facility]
[Sublimit of facility 1 above] Amount INR 130,000,000/- (Indian Rupees One
Hundred and Thirty Million Only) [Existing Facility reduced from INR 300 MM] To
be decided at the time of disbursement "Interest Reset Date" and every
month/quarter/ half-year/ year thereafter. (As per table below) S. No Facility
Description Interest Reset Date 1 Facility: Pre Shipment in Foreign Currency
(PCFC) [Existing Facility] Amount: INR 130,000,000/- (Indian Rupees One Hundred
and Thirty Million Only) [Existing Facility reduced from INR 300 MM] To be
decided at the time of disbursement la Facility: Post Shipment Credit in Foreign
Currency (PSCFC) [Existing Facility] [Sublimit of facility 1 above] Amount INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced from INR 300 MM] To be decided at the time of disbursement
"MCLR" shall mean marginal cost of lending rate as determined by the Bank from
time to time and announced / notified by the Bank on its website as its marginal
cost of lending rate. "Spread" shall mean % ( per cent); (As per table below)
Page 4 of 5  

 

 

 

 

[v475144_ex10-2img5.jpg]

 

S. No Facility Description Spread 1 Facility: Pre Shipment in Foreign Currency
(PCFC) [Existing Facility] Amount: INR 130,000,000/- (Indian Rupees One Hundred
and Thirty Million Only) (Existing Facility reduced from INR 300 MM] To be
decided at the time of disbursement la Facility: Post Shipment Credit in Foreign
Currency (PSCFC) [Existing Facility] [Sublimit of facility 1 above] Amount INR
130,000,000/- (Indian Rupees One Hundred and Thirty Million Only) [Existing
Facility reduced from INR 300 MM] To be decided at the time of disbursement
Please also note that all other terms and conditions of Documents or any other
deed/documents/letters executed in pursuance thereof remain unchanged, effective
and applicable. The Documents and this letter shall be read together and
harmoniously and the Documents shall stand supplemented and amended as provided
hereinabove. Thanking you, Yours faithfully, YES BANK LIMITED Ameya Shripad
Gundale Gurpreet Munial Executive Vice President Vice President Emerging
Corporate Banking Emerging Corporate Banking We, Majesco Software & Solutions
India Private Limited., hereby absolutely, unconditionally and irrevocably
agree, accept and confirm acceptance of the above terms and conditions. Further,
we also agree with the Bank that we shall abide by the terms and conditions
contained in the Documents or any other deed/documents/letters executed in
pursuance thereof remain unchanged save and except as modified by this letter.
Signature(s) / Company’s Stamp Title: Date: 13/09/2017 Place: Navi Mumbai Page 5
of 5

 

 

